Citation Nr: 0433130	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  99-00 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for service-connected 
tinea pedis and tinea cruris.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from June 1978 to June 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In March 1999, a hearing was held before a Hearing Officer at 
the Columbia RO.   

The matter was remanded by the Board in June 2000, and again 
in July 2003.  It is now once again before the Board for 
disposition.  


FINDINGS OF FACT

1.  For the period prior to May 6, 2004, the veteran's 
service-connected tinea pedis and tinea cruris is manifested 
by episodic periods of scaling of the groin and feet but 
absent objective evidence of exudation or itching of an 
exposed surface or extensive area.  

2.  The objective medical evidence of record does not show 
that the disability affected at least 5 percent of his entire 
body, or that at least 5 percent of exposed areas were 
affected, for the period prior to May 6, 2004.  

3.  For the period from May 6, 2004, the veteran's service-
connected tinea pedis and tinea cruris is manifested by 
episodic periods of scaling of the groin and feet but absent 
exudation, constant itching, extensive lesions or marked 
disfigurement; his disability affects less than 20 percent of 
his entire body, and less than 20 percent of exposed areas 
are affected, and the disability did not require systemic 
treatment for six weeks or more during a 12-month period.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the period 
prior to May 6, 2004, for tinea pedis and tinea cruris, have 
not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.118, 
Diagnostic Codes 7806, 7813 (2002 and 2004).

2.  The criteria for a disability evaluation in excess of 10 
percent for tinea pedis and tinea cruris, for the period from 
May 6, 2004, are not met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. § 4.118, Diagnostic Codes 7806, 7813 (2002 and 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

					I.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
This law eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to the duty to 
provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted 
recently.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The regulations add nothing of substance to the 
new law, and the Board's consideration of the regulations 
does not prejudice the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b).  Here, a February 
2003 letter to veteran informed the veteran of the criteria 
necessary in order to warrant an increased evaluation for his 
service-connected condition.  Included with the letter was a 
copy of the revised skin regulations.   

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
The February 2003 letter informed the veteran that VA must 
make reasonable efforts to obtain relevant evidence such as 
private medical records, employment records, or records from 
state or local government.  The letter also stated that VA 
would make as many requests as necessary to obtain records 
from federal agencies, unless it was decided that it was 
futile to continue to ask for the records or that it was 
concluded that the records did not exist.  An April 2004 RO 
letter to the veteran reiterated that VA was responsible for 
getting relevant records from any federal agency, to include 
records from the military, VA hospitals, or from the Social 
Security Administration.    

In addition, supplemental statements of the case (SSOC), 
issued in September 2002 and August 2004, reiterated the 
above-described duties, stating that provided certain 
criteria were met, VA would make reasonable efforts to help 
him to obtain relevant records necessary to substantiate his 
claims, to include developing for all relevant records not in 
the custody of a Federal department or agency, see 38 C.F.R. 
§ 3.159(c)(1) (2004), to include records from State or local 
governmental sources, private medical care providers, current 
or former employers, and other non-Federal government 
sources.  He was further advised that VA would make efforts 
to obtain records in the custody of a Federal department or 
agency.  See 38 C.F.R. § 3.159(c)(2) (2004).  Finally, he was 
notified that VA would obtain his service medical records and 
other relevant records pertaining to his active duty that are 
held or maintained by a governmental entity, records of 
relevant medical treatment or examination at VA health care 
facilities or at the expense of VA, and any other relevant 
records held by any Federal department or agency which he 
adequately identifies and authorizes VA to obtain.  See 38 
C.F.R. § 3.159(c)(3) (2004).  Here, the veteran has not 
referenced any records that have not been obtained and 
considered in conjunction with the veteran's claim on appeal.  
Given the foregoing, the Board finds that VA has complied 
with its duty to notify the appellant of the duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).     

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  For instance, the September 2002 
August 2004 SSOC's included the language of 38 C.F.R. 
§ 3.159(b)(1).  The February 2003 and April 2004 VCAA 
notices, combined with the supplemental statements of the 
case, clearly complies with the section 5103 content 
requirements, to include 38 C.F.R. § 3.159(b)(1).  See also 
VAOPGCPREC 7-2004.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a clam for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  
The Court acknowledged in Pelegrini at 120 that where, as 
here, the Section 5103(a) notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice.  Rather, the appellant has the right 
to content-complying notice and proper subsequent VA process.  
This has been given to the appellant in this case.

Accordingly, in the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Further 
development and further expending of VA's resources is not 
warranted.

				II.  Increased Evaluation

The veteran is seeking an increased initial evaluation for 
his service-connected tinea infections.  The August 1998 
rating decision granted service connection for fungal 
infection, groin area (claimed as rash) and recurrent tinea 
pedis (claimed as athlete's foot) each with a noncompensable 
evaluation, and both effective July 1, 1998.  

In a VA Form 9, received in December 1998, the veteran stated 
that he wished to appeal, inter alia, his service-connected 
tinea pedis.  In January 1999, the RO issued a statement of 
the case (SOC) which included the issue of evaluation of 
service-connected recurrent tinea pedis (claimed as athlete's 
foot).  A VA Form 9 was received by the RO in March 1999.  
The Board notes that the veteran did not specifically appeal 
the initial evaluation of his fungal infection, groin area, 
(claimed as rash).    

The RO has, however, framed the issue on appeal to include 
the rash of the groin area and in a September 2002 SSOC the 
RO made reference to a change in the skin regulations.  In 
this regard, the September 2002 SSOC stated that the two 
conditions were now properly combined under one evaluation as 
the rating criteria evaluates the condition as a whole based 
on total percentage of the body affected.  

In an August 2004 rating decision, the RO assigned a 10 
percent rating for tinea infections (claimed as rash of groin 
and feet), effective May 6, 2004.       

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In cases where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the 
veteran is appealing the original assignment of a disability 
evaluation following an award of service connection for a low 
back condition it is not the present level of disability 
which is of primary importance, but rather the entire period 
is to be considered to ensure that consideration is given to 
the possibility of staged ratings; that is, separate ratings 
for separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Such is the 
case here. 

The Board notes that during the pendency of this appeal, the 
regulations relating to skin disabilities were amended 
effective August 30, 2002.  See 67 FR 49,596 (July 31, 2002).  
In keeping with VA practice and appropriate precedent, the 
rating agency should apply the version of the regulation that 
is most favorable to the veteran, since the regulations 
changed during the pendency of his appeal.  See VAOPGCPREC 7-
03 (2003).

When regulations are changed during the course of the 
veteran's appeal, the presumption of non-retroactivity 
applies in the absence of expressed agency intent.  
Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
VAOPGCPREC 7-2003 (VA must give effect to the court's 
explanation of the prevailing law).  

As a general matter, regulations that liberalize the criteria 
for entitlement to compensation may be applied to pending 
claims because their effect would be limited to matters of 
prospective benefits.  VAOPGCPREC 7-2003.  Likewise, the 
effective date of benefits awarded pursuant to a liberalizing 
regulation may be no earlier than the effective date of the 
regulation.  38 U.S.C.A. § 5110(g).  

In contrast, the regulations that restrict the bases for 
entitlement to a benefit might have disfavored retroactive 
effects in pending claims and would not apply retroactively 
in determining a claimant's entitlement to benefits, absent 
expressed agency intent.  VAOPGCPREC 7-2003.  

Under both the old and new regulations, tinea pedis and tinea 
cruris are rated as dermatitis or eczema.  38 C.F.R. § 4.118, 
Diagnostic Code (DC) 7813 (2002 and 2004).  The old rating 
criteria for skin diseases such as eczema provided a 0 
percent rating if there was slight, if any, exfoliation, 
exudation, or itching, if on an nonexposed surface or small 
area.  A 10 percent rating was warranted if there was 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area.  A 30 percent rating was warranted 
eczema if there was constant exudation or itching with 
extensive lesions or marked disfigurement.  The highest 
rating, of 50 percent, was warranted if there was ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations or exceptionally repugnant.  38 C.F.R. 
§ 4.118, DC 7806 (2002).

The new rating criteria for eczema provide a 0 percent rating 
for skin disabilities that affects less than 5 percent of the 
entire body or less than 5 percent of exposed areas and no 
more than topical therapy required during the past 12-month 
period.  A 10 percent rating is warranted if at least 5 
percent but less than 20 percent of the entire body or at 
least 5 percent but less than 20 percent of exposed areas 
affected; or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than 6 weeks during the past 12-
month period.  A 30 percent rating is warranted under the new 
criteria if the eczema affects 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected; or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of 6 
weeks or more, but not constantly, during the past 12 month 
period.  Lastly, a 60 percent rating is warranted under the 
new criteria if more than 40 percent of the entire body or 
more than 40 percent of exposed areas are affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 
(2004).

The medical evidence includes the veteran's retirement 
examination report, dated November 20, 1997, which noted mild 
pes planus.  The examination report did not note any rash of 
the feet or groin area, nor were diagnoses of either tinea 
pedis or tinea cruris rendered.  However, on a clinical 
record of the same date, and in conjunction with his Report 
of Medical History, groin rashes were noted.  

An August 1998 VA general medical examination report noted 
that the veteran developed a rash in the groin area several 
times while on active duty that resolved with treatment.  The 
examiner stated that the veteran did not have any complaints 
at the time of the examination.  The impression was that the 
veteran had developed a heat-related groin rash which was 
noted be common in military troops.  The examiner stated that 
the condition was secondary to acute fungal infection.  The 
examiner reiterated that he did not see any rash on 
examination.  The examiner did not note the presence of tinea 
pedis.  

December 1998 VA treatment records note that the veteran 
complained of a groin/inguinal rash and a toe web rash.  A 
record listed a diagnostic impression of tinea pedis.  A 
February 1999 VA medical record reported foot lesions and 
stated that the veteran needed ongoing foot care at podiatry.  

The veteran discussed his tinea pedis at the March 1999 RO 
hearing, stating that he suffered scaling of the skin.  He 
stated that the cracking of the skin caused excruciating pain 
and that the condition caused an odor.  He stated that he 
used over the counter drugs, such as foot powder.  He 
indicated that there was not any bleeding or itching involved 
with the condition.  He also stated that the condition 
produced a white substance/material, but stated that there 
was no pus, just a peeling and scaling.      

A January 2001 VA skin diseases examination report stated 
that the veteran complained that he had been having an 
itching, burning-type sensation on and off for several years 
in his groin area, bilaterally.  He stated that he would 
develop a rash in the area more so in the fall and spring.  
For this, he reported using over-the-counter antifungal 
powder in order to help alleviate the itching.  The veteran 
reported that the condition sometimes flared-up and turned 
extremely red with a dry, scaly, sometimes moist rash in the 
area.  Upon examination, the skin showed dry, scaly rash in 
the intertrigo area, the groin area bilaterally.  The 
examiner stated that there was some peeling and rash over the 
heel area of the feet.  Lower extremities were negative for 
edema, cyanosis, or clubbing.  The assessment was 
intermittent recurrent skin rash in inguinal area 
bilaterally.  The examiner reiterated that the veteran 
reported that it occurred mostly in the fall and spring.  
With regard to the feet, the examiner did not list a 
diagnosis of tinea pedis.  The impression was callous 
formation on dorsum of feet bilaterally.  

A March 2001 feet examination report noted that the veteran 
had a lot of callous formation on the dorsum of the feet, 
bilaterally, which the veteran stated was somewhat painful.  
He also stated that he had been treated for tinea pedis on 
the intertrigone area, bilaterally, which he stated was 
basically seasonal.  The examiner stated that the veteran had 
some residual whiteness of the area secondary to previous 
maceration.  Upon examination, the examiner stated that the 
veteran's feet showed some signs of active tinea pedis in the 
intertrigone area with maceration noted, especially over the 
fourth and fifth digits of the feet, bilaterally.    

A March 2003 VA progress note stated that there were no open 
lesions, but noted macerations and dry, scaly skin plantarly.  
The examiner assessed tinea pedis.  A July 2003 VA progress 
note stated that there were no open lesions or macerated 
webspaces.  However, the report noted dry, scaly skin 
plantarly.  Mild xerosis was assessed.  A November 2003 VA 
progress note stated that there were no open lesions or 
macerated webspaces.  Dry, scaly skin at the plantar aspect 
of both feet was noted.  The examiner reported that there was 
mild xerosis.  

A May 2004 VA progress note stated that the veteran used 
Lamisil cream every day on his feet and that the groin area 
was under control.  Mild hyperpigmentation in the groin and 
mild scaling on the feet were noted by the examiner.  The 
examiner stated that potassium hydroxide was positive.  The 
assessment was tinea pedis and tinea cruris.  

A May 6, 2004 VA examination report stated that the veteran 
indicated that he had suffered intermittent flare-ups of his 
condition over the years.  It was noted by the examiner that 
the veteran had mild hyperpigmentation and scaling in his 
groin, as well as scaling on the heels of both feet and some 
scaling in the third and fourth interdigital spaces.  A 
potassium hydroxide was noted to have been preformed, which 
the examiner stated was positive for fungal hyphae.  It was 
stated that the veteran used Lamisil cream intermittently for 
this condition and that he currently used it every day.  This 
was reported to keep the condition under control, however, it 
was stated that during the warmer months the veteran noted 
flare-ups.  The examiner stated that the veteran was "fairly 
clear" at the time of the examination, stating that the 
Lamisil cream did "keep him under control."  It was also 
noted that the veteran used antifungal powders in his socks 
and shoes when his condition flares-up.  The examiner then 
reported that the percentage of total body area affected 
would be probably 10 percent and stated that percentage for 
the exposed areas of the body affected would be zero since 
this was covered by his shoes and his underwear.  It was 
noted by the examiner that he had reviewed the claims folder 
in conjunction with the examination.    

The Board finds that the objective medical evidence does not 
show that the veteran's condition warrants a compensable 
evaluation at any time during the appeal period under the old 
skin rating criteria.  The areas affected are limited to the 
feet and groin area. Consequently, there is no evidence of 
exfoliation, exudation, or itching of an exposed surface or 
extensive area.  The veteran suffers from dry, scaly skin, 
but overall the Board finds that the veteran's symptoms do 
not rise to the level required for a 10 percent or higher 
evaluation under the old rating criteria.  38 C.F.R. §  
4.118, DC 7806 (2002).  

With regard to the new rating criteria for the period prior 
to May 6, 2004, the objective evidence does not show that the 
areas affected by this condition constituted at least 5 
percent of the entire body or that at least 5 percent of 
exposed areas were affected.  Furthermore, the record does 
not show intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  38 C.F.R. 
§ 4.118, DC 7806 (2004).  Accordingly, the evidence does not 
warrant a compensable evaluation under the new skin rating 
criteria for the period prior to May 6, 2004.       

The examiner in the May 6, 2004 VA examination report stated 
that the percentage of total body area affected would be 
probably 10 percent and stated that percentage for the 
exposed areas of the body affected would be zero since this 
was covered by his shoes and his underwear.  Under the new 
rating criteria, a 10 percent rating is warranted if at least 
5 percent but less than 20 percent of the entire body or at 
least 5 percent but less than 20 percent of exposed areas are 
affected.  As such, a 10 percent evaluation under the new 
rating criteria is warranted from May 6, 2004, the date of 
the examination report containing the first objective 
evidence of the percentage of affected areas.  

Applying the new criteria, the Board finds that an evaluation 
in excess of 10 percent is not warranted for the veteran's 
skin diseases.  The veteran's feet and groin area are the 
only parts of his body affected which, according to the May 
6, 2004 VA examination report, is approximately 10 percent of 
his total body area and 0 percent of his exposed body area.  
Furthermore, the evidence does not show that the veteran has 
been treated with any corticosteroid or other 
immunosuppressive drug for his condition.  Therefore, an 
evaluation in excess of 10 percent, for the period from May 
6, 2004, is not warranted under the revised rating criteria 
for skin disease.  38 C.F.R. § 4.118, DC 7806 (2004).
     

ORDER

A compensable evaluation for service-connected tinea pedis 
and tinea cruris, for the period prior to May 6, 2004, is 
denied.

An evaluation in excess of 10 percent for service-connected 
tinea pedis and tinea cruris, for the period from May 6, 
2004, is denied.



	                        
____________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



